Citation Nr: 1235352	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-44 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of being in need of the regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1950 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the claim on appeal.

The Board notes the Veteran requested a Board hearing in his November 2009 substantive appeal, but he failed to appear for his hearing despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The Board observes, in passing, that the claims file includes medical evidence of a potential worsening of the Veteran's service-connected left knee disability, specifically extension limited to 60 degrees during the January 2010 VA examination discussed in greater detail below.  As no claim for increased rating has been certified on appeal to the Board, this matter will not be further addressed.  Given that the Veteran is not in receipt of the maximum benefits possible for his left lower extremity disability from the knee and below, however, this issue is REFERRED to the RO for consideration.  See 38 C.F.R. §§ 3.157, 4.68 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance or housebound status.  

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011). 
In this case, there are multiple opinions of record indicating that the Veteran is housebound and/or in need of regular aid and attendance due to myriad nonservice-connected disabilities, to include: legal blindness, diabetes mellitus with peripheral neuropathy, multiple heart disabilities, and anemia.

In addition, however, the Veteran has been afforded VA examinations in January 2010 to consider whether his service-connected disabilities rendered him permanently bedridden or so helpless as to be in need of regular aid and attendance.  Therein, the examiner noted that there was severe impairment of the bilateral upper extremities that affected the Veteran's ability to feed, dress, undress, bathe, and groom himself.  As to the lower extremities, there was limitation of joint motion, muscle weakness, and lack of coordination that resulted in weakness, stiff joints, and poor balance.  The diagnosis was blindness, oxygen dependent, peripheral vascular disease, and toes amputated.  

At that time, the Veteran also underwent a VA examination for his toe amputations.  As a result of the amputations, the Veteran had no current symptoms and there were no flare-ups or joint disease related to the amputations.  There were no abnormalities or complications due to the amputations.  The diagnosis was left fifth, and right fourth and fifth toes amputated.  The amputations resulted in a moderate effect on chores, shopping, exercise, and sports, but no effect on recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  

In January 2010, the Veteran also underwent a VA examination for his service-connected left knee disability.  The Veteran reported pain, stiffness, and weakness of the left knee.  The Veteran was unable to stand for more than a few minutes or walk more than a few yards.  He always used a walker or wheelchair.  The Veteran's gait showed poor propulsion.  Range of motion was from 60 to 120 degrees with pain throughout the range of motion.  X-rays showed tricompartment degenerative arthritis.  The Veteran's left knee arthritis caused moderate effects on feeding; severe effects on chores, shopping, recreation, traveling, bathing, dressing, toileting, and grooming; and prevented exercise, sports, and driving.

At that time, the Veteran also underwent a VA examination of his feet.  He reported pain while standing or walking and an inability to stand more than a few minutes or walk more than a few yards.  The Veteran had a stooped posture with poor propulsion and instability in his gait.  There was no objective evidence of pain, tenderness, or instability.

Thus, the January 2010 VA examinations demonstrate that the Veteran's service-connected disabilities cause moderate to severe effects on multiple activities of daily living and that his left knee disability prevents driving.  That said, despite the RO's examination request, no opinion was given as to whether the service-connected bilateral feet and left knee disabilities, individually or in concert, render the Veteran housebound or in permanent need of the aid and attendance of another person, without considering his blindness or any other nonservice-connected disability.  As such, an addendum opinion to the January 2010 VA examination report is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should make arrangements for the claims file to be sent to the same examiner that conducted the January 2010 VA examinations.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the January 2010 VA examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records, and must indicate on the examination report that such review was accomplished.

After reviewing the claims file, the examiner is asked to address the following questions:

(a)  whether the Veteran, due solely to his service-connected disabilities, requires the regular assistance of another person in activities of daily living, to include consideration of whether he is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature and, if so, why;

(b)  whether the Veteran, due solely to his service-connected disabilities, requires the regular assistance of another in protecting himself from the ordinary hazards of daily living and, if so, why; and

(c)  whether the Veteran, due solely to his service-connected disabilities, is restricted to his home or the immediate vicinity thereof.

Again, the Board notes that the Veteran is not service connected for blindness, diabetes mellitus, any heart disease, peripheral neuropathy, or anemia.

A complete rationale should be provided for all opinions and conclusions.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue an SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


